Citation Nr: 0943184	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of throat and nose cancer.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

The Veteran's 2003 claim was initially denied.  The Veteran 
disagreed and perfected an appeal.  In a December 2005 
decision, the Board remanded the claim for further 
evidentiary and procedural development.  In a December 2006 
decision, the Board remanded the Veteran's claim for further 
evidentiary development.  In an April 2007 rating decision, 
the RO granted service connection for residuals of throat and 
nose cancer due to exposure to asbestos, evaluating the 
disability as noncompensable effective March 25, 2003, the 
date the Veteran's claim was received by VA.  

The Veteran disagreed with the initial disability rating and 
perfected an appeal.  In a January 2008 rating decision, the 
RO evaluated the claim as 10 percent disabling effective 
March 25, 2003.  The Veteran disagreed with the disability 
rating and perfected an appeal.  In a February 2009 decision, 
the Board remanded the claim for further evidentiary 
development.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of throat and 
nose cancer are manifested by no saliva production which 
causes difficulty chewing and swallowing; chronic painful 
sores on the tongue caused by the lack of saliva; hoarseness 
and difficulty speaking during frequent periods of swelling 
of the tongue; and, complete loss of taste.

2.  The Veteran remains employed on a full-time basis and has 
not lost time at work due to the service-connected residuals 
of throat and nose cancer.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
complete loss of sense of taste have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.87 Diagnostic Code 
6276 (2009); Esteban v. Brown, 6 Vet. App. 259, 261(1994).

2.  The criteria for a 30 percent disability rating for 
incomplete aphonia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.97 Diagnostic Code 6516 (2009); 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).

3.  The criteria for a disability rating in excess of 10 
percent for difficulty swallowing are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that VA has not adequately 
accounted for the manifestations of his service-connected 
residuals of throat and nose cancer, primarily because VA did 
not correctly assess the residual symptomatology under 
correct disability rating criteria.  He contends that he is 
entitled to a higher disability compensation for the service-
connected residuals of his throat and nose cancer.

The Board will first address preliminary issues and then 
render a decision on the appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in a February 2009 decision, the Board 
remanded the Veteran's claim for further evidentiary 
development.  Specifically, the Board ordered VBA to contact 
the Veteran and ask that he identify all medical treatment 
records not already of record and obtain any records 
identified.  VBA was also directed to provide the Veteran 
with an examination by an appropriate specialist who was to 
identify what symptoms were attributable to the Veteran's 
service-connected cancer residuals.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record discloses that VBA sent the Veteran a 
letter dated March 2009 asking him to identify or produce any 
treatment records pertaining to his cancer residuals.  In 
addition, the Veteran was examined by a VA physician in May 
2009 who provided a description of manifestations of the 
Veteran's service-connected cancer residuals.

After review of the entire record, the Board finds that VBA 
substantially complied with the Board's February 2009 remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

At this juncture, the Veteran's claim for service connection 
has been granted.  The claim before the Board is whether the 
initial disability rating that has been evaluated is 
adequate.  For the reasons stated below, the Board finds that 
the duty to notify the Veteran has been satisfied.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  However, in this case, the Veteran was 
provided with notice in a letter dated June 2007 which 
informed him of the elements of an increased disability 
rating claim and of how VA determines a disability rating and 
an effective date, in accordance with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified in the June 2007 letter that 
VA would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran and has obtained all VA medical 
records pertaining to the Veteran's claim.  The Veteran has 
received a medical examination pertaining to his claim 
including that provided in May 2009.  VA has further assisted 
the Veteran throughout the course of this appeal by providing 
him with statements of the case which informed him of the 
laws and regulations relevant to his claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  In the June 2007 VA Form 9 substantive appeal, the 
Veteran and his attorney elected not to present evidence and 
testimony at a hearing before a Veterans Law Judge.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

An unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2009).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided. See 
38 C.F.R. § 4.14 (2009); Fanning v. Brown, 4 Vet. App. 225 
(1993).



Assignment of diagnostic code

The Veteran's residuals of throat and neck cancer is 
evaluated under 38 C.F.R. § 4.114 Diagnostic Code 7203 
[Esophagus, stricture of].  The Veteran's counsel contends 
that the disability rating does not account for all of the 
manifestations of the cancer residuals.  The Board agrees.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The May 2009 VA examiner reported the following 
manifestations of the Veteran's residuals of cancer: no 
saliva production; chronic dry mouth; difficulty chewing and 
swallowing; chronic and ongoing sores along the sides of the 
tongue due to dry mouth; hoarseness; complete lost of taste; 
and, swollen tongue which affects the Veteran's ability to 
articulate speech.  The Veteran appears to have been rated 
for his difficulty in chewing and swallowing.  Because such 
symptoms are closely related to the criteria for Diagnostic 
Code 7203, the RO rated the disability under that Diagnostic 
Code.  The Board finds that Diagnostic Code 7203 is 
appropriate for the symptoms of difficulty in swallowing and 
chewing, but it does not account for the rest of the 
Veteran's symptoms.

The Veteran's symptom of loss of taste is most appropriately 
rated under 38 C.F.R. § 4.87 Diagnostic Code 6276 [sense of 
taste, complete loss].  In addition, the Veteran's symptoms 
of hoarseness and inability to articulate are more 
appropriately rated under 38 C.F.R. § 4.97 Diagnostic Code 
6516 [Laryngitis, chronic].

The Board observes that the Veteran's attorney has argued 
that 38 C.F.R. § 4.119 Diagnostic Code 7909 [diabetes, 
insipidus] is an appropriate rating criteria; however, the 
medical evidence of record does not support the argument.  
Diagnostic Code 7909 provides criteria for polyuria or the 
passing of excessive quantities of urine.  Symptomatology 
under Diagnostic Code 7909 includes near continuous thirst 
with dehydration.  The evidence in this case includes reports 
that the Veteran carries a water bottle with him on a 
continuous basis and requires frequent sips of water to 
counteract the chronic dry mouth.  There is no evidence of 
dehydration, continuous thirst or polyuria.  Thus, the Board 
finds that the requirements "functions affected, anatomical 
localization, and symptomatology" of the criteria of 
Diagnostic Code 7909 are not closely analogous to the 
symptoms contained in the medical evidence of record.  Hence, 
under 38 C.F.R. § 4.20, Diagnostic Code 7909 is not 
considered by the Board to be appropriate.  

The Board has considered the criteria of Diagnostic Codes 
6519 [aphonia, complete organic] and 6518 [Larygectomy, 
total] and has determined that neither are appropriate given 
the medical evidence in this case.  First, there is no 
evidence of complete aphonia, and second, there is no 
evidence that the Veteran's symptoms are as severe as those 
contemplated under Diagnostic Code 6518.  Both diagnostic 
codes refer the rating official to the criteria of Diagnostic 
Code 6516.

In sum, the Board finds that the following diagnostic codes 
most appropriately account for the manifestations of the 
Veteran's service-connected cancer residuals: Diagnostic Code 
7203 for difficulty swallowing and chewing; Diagnostic Code 
6276 for loss of taste; and Diagnostic Code 6516 for 
hoarseness and difficulty in articulating.  The Board 
observes that all criteria, to some extent, accommodate the 
symptoms related to the Veteran's chronic dry mouth.

The Board notes that under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately. See 38 C.F.R. § 4.25 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14 (2009); Fanning v. Brown, 
4 Vet. App. 225 (1993).  In this case, the Board has been 
careful to rate only those manifestations of the Veteran's 
condition that can be assessed separately under various 
diagnostic code criteria, and has determined that ratings 
under the three diagnostic codes enumerated above do not 
violate the rule against pyramiding.  

The Board further notes that there is no evidence of 
neurological manifestations, nor is there evidence that the 
Veteran reports a loss of sense of smell.  Moreover, there is 
no evidence of that the Veteran has encountered dental 
problems as a result of his inability to produce saliva.  The 
Board observes that such symptoms may become manifest and may 
be connected with the Veteran's service-connected disability 
in the future.

Specific schedular criteria

Diagnostic Code 6276 [Sense of taste, complete loss] provides 
for a 10 percent disability rating.  The Note to Diagnostic 
Code 6276 provides that an evaluation "will be assigned 
under diagnostic codes 6275 or 6276 only if there is an 
anatomical or pathological basis for the condition."

Diagnostic Code 6516 [Laryngitis, chronic] provides for a 30 
percent disability rating for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  A 10 percent disability rating 
is provided for hoarseness, with inflammation of cords or 
mucous membrane.

Diagnostic Code 7203 [esophagus, stricture of] provides for a 
30 percent disability rating for moderate symptoms; a 60 
percent disability rating for severe symptoms, permitting 
liquids only; and, an 80 percent disability rating for 
symptoms of permitting passage of liquids only with marked 
impairment of general health.

Schedular rating

The medical evidence includes numerous records from treating 
physicians regarding the treatment of the Veteran's cancer.  
In essence, they show the Veteran was treated by surgical 
removal of tissue and radiation treatment.  The Veteran's 
cancer is in remission, but he has several residuals of the 
cancer treatment.

The May 2009 examiner noted that the Veteran has had no 
saliva production since his treatment.  This causes 
difficulty in swallowing and chewing, requiring him to 
frequently drink sips of water.  The Veteran avoids spicy 
foods and carbonated drinks because they tend to aggravate 
his tongue and mouth irritation.  The examiner reported 
chronic and ongoing mouth sores, mainly manifesting on the 
sides of the tongue.  When the sores are manifesting and are 
irritated, the tongue swells.  The swelling of the tongue 
inhibits the Veteran's speech.  The examiner also reported 
that the Veteran had a "raspy voice," and stated that the 
hoarseness had been present since radiation treatment for the 
cancer.  Finally, the examiner reported that the Veteran 
stated he had no taste sensation since treatment for the 
cancer.

The symptoms reported by the November 2009 examiner are 
similar to those reported by a November 2007 VA examiner: no 
saliva production, difficulty swelling; painful mouth sores; 
no ability to taste; can eat solids, but has problems 
swallowing without continuous sips of water; and inhibited 
speech.  The November 2007 examiner also characterized the 
Veteran's manifestations as "chronic, ongoing and slowly 
progressive."

In both the 2009 and 2007 examination reports, the Veteran 
contended that the symptoms have been present since the 
treatment for cancer.  The Board observes that the Veteran is 
competent to report symptoms he experienced, and that his 
testimony regarding the onset of such symptoms is within the 
realm of his knowledge and expertise as a lay witness.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness' personal knowledge. See also 38 C.F.R. 
§ 3.159(a)(2) [Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].

The Board finds that the Veteran's symptom of complete loss 
of sense of taste meets the criteria of a 10 percent 
disability rating under Diagnostic Code 6276.  The Board 
notes that the Note under Diagnostic Code 6276 is met by the 
record evidence that portions of the Veteran's throat tissue 
were removed as part of the treatment of his cancer.

The Board finds that the Veteran's symptoms of hoarseness and 
thickened or swollen tongue caused by dry mouth and lack of 
saliva production meets the criteria of a 30 percent 
disability under Diagnostic Code 6276.  While the Board 
recognizes that there is no evidence regarding the Veteran's 
vocal chords, the manifested symptoms' results are similar to 
those described under Diagnostic Code 6276.

Finally, the Board observes that although the RO indicated 
that the Veteran was rated under Diagnostic Code 7203 and 
evaluated as a 10 percent disability, Diagnostic Code 7203 
does not provide for a 10 percent disability rating.  Rather, 
as indicated above, moderate symptoms provide for a 30 
percent disability rating.  The Board notes that both the 
2007 and 2009 VA examiners indicated that the Veteran's 
condition causes a "moderate" problem with feeding.  The 
Board further notes that the Veteran contends that he can not 
swallow or has a very difficult time swallowing and chewing 
since his treatment.  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871.  The Board 
finds that Veteran's manifestations are best described as 
moderate and that the criteria of a 30 percent disability 
rating under Diagnostic Code 7203 are met.

The Board has considered whether the Veteran is entitled to 
higher disability ratings under the relevant diagnostic 
codes.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].  For reasons expressed immediately below, the 
Board concludes that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a higher disability rating under Diagnostic 
Code 7203.

Diagnostic Code 7203 provides for a 60 percent disability 
rating for severe symptoms, permitting liquids only; and, an 
80 percent disability rating for symptoms of permitting 
passage of liquids only with marked impairment of general 
health.  Here, there is no medical evidence that the Veteran 
can only take liquids.  Indeed, the November 2007 examiner 
specifically stated that he could eat solids.  Moreover, 
there is no evidence that the Veteran's difficulty in 
swallowing and chewing has resulted in a marked impairment of 
his general health.  For those reasons, the Board finds that 
a disability rating in excess of 30 percent under Diagnostic 
Code 7203 is not warranted.

As noted above, under Diagnostic Codes 6276 and 6516, 10 
percent and 30 percent disability ratings are the maximum 
provided by regulation, respectively.  Thus, the Board has 
awarded the maximum disability ratings allowed by regulations 
and no higher award can be provided under the schedular 
rating criteria.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the Veteran has received a disability 
rating of 10 percent effective from the date his claim was 
received.  The evidence of record indicates that the 
manifestation of residuals of cancer have been in existence 
at the same levels of severity since the Veteran's treatment 
for cancer which treatment predates his application for 
service connection.  Therefore, the Board finds that staged 
ratings are not appropriate.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If the schedular evaluation does not contemplate 
the level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Finally, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service- connected residuals of throat and neck 
cancer.  The medical evidence fails to demonstrate that the 
symptomatology of any of the Veteran's manifested residuals 
is of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail 
above, the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.



Since the available schedular evaluations adequately 
contemplate the veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, both medical reports 
indicate that the Veteran continues to be employed full-time.


ORDER

Entitlement to a 10 percent disability rating for loss of 
sense of taste is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a 30 percent disability rating for hoarseness 
and thickened or swollen tongue caused by dry mouth and lack 
of saliva production is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a 30 percent disability rating for difficulty 
swallowing and chewing is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


